DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 18, applicant claims “only three trim panels”.  This is indefinite as the language of the claim and the claims from which  it depends does not establish the existence a third trim panel.
	A similar problem exists in claim 20, but this claim definitively claims a third trim panel in claim 19 from which it depends.   The problem with the phrase “further comprising only three trim panels” in this instance is that the phrase does not adequately establish that the first, second, and third trim panels are the panels being referred to.  It is suggested the phrase be changed to “further comprising only three trim panels, the three trim panels consisting of the first trim panel, second trim panel, and third trim panel”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May et al. (US Patent 3,011,822).
	Re claim 1, May discloses a trim assembly for a vehicle seat, comprising a first trim panel (27) adapted to be pivotally connected to a lower region of a rear surface of a backrest (22) that is pivotally adjustable relative to a seat cushion (12), to cover a gap between the backrest and the seat cushion in an upright position of the backrest (as shown in figure 3, the panels cover the gap from being viewed from a position behind and above the seat) and a second trim panel (26) connected to the first trim panel to cover the gap in a forward position of the backrest (as in figure 5, the two panels cooperate to cover the gap) relative to the seat cushion.
	Re claim 10, a biasing member (hinge connection 29) is attached to the first trim panel to bias the first trim panel against the rear surface of the backrest (as in figure 3).
	Re claim 17, May et al. discloses a trim assembly for a vehicle seat, comprising a first trim panel (27) adapted to be pivotally connected to a lower region of a rear surface of a backrest (22) that is pivotally adjustable relative to a seat cushion, to cover a gap between the backrest and the seat cushion in an upright position of the backrest (as shown in figure 3, the panels cover the gap from being viewed from a position behind and above the seat), and a biasing member (the hinge connection 29) attached to the first trim panel to bias the first trim panel against the rear surface of the backrest (as in figure 3).
	Re claim 18, the device comprises only three trim panels (25, 26, 27). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US Patent 3,011,822).
	May et al. discloses all of the limitations of the claim, as applied above, except for the first trim panel and the second trim panel each comprising plastic board.
	The examiner takes Official Notice that plastic board is old and well known in the art.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the first trim panel and the second trim panel from plastic board, as is old and well known in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125, USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claim 19 is allowed.
Claims 2-9, 11, 12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references all disclose seat trim assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
October 22, 2022